DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response dated January 27, 2021. Claims 1 through 20 are presently pending and are presented for examination. 

Response to Amendments
In response to Applicant’s amendments made in Applicant’s Response filed January 27, 2021, Examiner withdraws the claim objections, maintains the 35 U.S.C. 101 rejections, and maintains the prior art rejections. 

Response to Arguments
Applicant's arguments filed August 14, 2020 have been fully considered but they are not persuasive.

Applicant argues that the claims are tied to a practical application, because the components found in the claims are similar to those described in the July 2015 and the 2019 PEG update, which describe claims that are integrated into a practical application; see Response at p. 9. Examiner respectfully disagrees that the claims are integrated into a practical application, because the claims presently presented are more similar to those found in the Intellectual Ventures v. Erie Indem. Co. case in which information was obtained via mobile devices (see at least Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)) and/or as those found in Alice which describe using a general purpose computer for applying a mathematical algorithm; see at least Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  In each of the relevant cases, the court found that the claims were not integrated into a practical application. Because the present application has similar components as those found in these cases, Examiner asserts that the present claims are also not integrated into a practical application. Therefore, Examiner is unpersuaded and maintains the rejections. 

Applicant argues that the claims improve upon prior navigation systems, because it relies on real-time data via crowd sourcing rather than historical road closure reports; see Response at p. 9-p. 10. Examiner respectfully disagrees. While the process of navigating may be improved, the navigation device itself is not itself improved. More specifically, Examiner asserts that the present claims do nothing more than gather and analyze information before displaying the results which has been found to not be sufficient to show an improvement in technology; see at least MPEP 2106.05(a)(II) and TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. Therefore, Examiner is unpersuaded and maintains the rejections.

Applicant argues that the additional elements amount to significantly more than an abstract idea; see Response at p. 10. More specifically, Applicant argues that the ability of the present claims to provide real-time data in its analysis amounts to significantly more than an see Response at p. 10. Examiner respectfully disagrees. The present claims present claim elements that are well-understood, routine, and conventional in the field. Specifically, the claims receive and transmit data over a network, perform repetitive calculations, and store and retrieve information. All of these processes are described as well-understood, routine, conventional activities; see at least MPEP 2106.05(d)(II). Therefore, Examiner is unpersuaded and maintains the rejections. 

Applicant argues that the prior art of record does not explicitly teach the new claimed amendments; see Response at p. 10-p. 11. Examiner respectfully disagrees. As mapped below, Lorenz teaches processing probe data sourced from a plurality of electronic mobile devices traveling within the plurality of road segments in real-time; see at least Fig. 1, Fig. 11, and [0028]-[0029]; mobile devices that are traveling within the road segments may be used to collect information such as temporal data, positional data, timing data, etc. (i.e., probe data).

Applicant’s remaining arguments are the same or similar to those addressed above and are not persuasive for at least the same reasoning. Therefore, Examiner maintains the corresponding rejections. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, claim 11 is directed toward an apparatus, and claim 16 is directed toward a non-transitory computer readable memory. Therefore, each of the independent claims 1, 11, and 16 and the corresponding dependent claims 2-10, 12-15, and 17-20 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 11, and 16 are also directed to an abstract idea without significantly more. Using the language of independent claim 1 to illustrate, the limitations of 
processing probe data collected from a partition of a digital map to determine at least one probe origin point located on a border of the partition, at least one probe destination point located on the border of the partition, or a combination thereof, wherein the partition delineates a local region comprising a plurality of road segments of a road network graph of the digital map, and the probe data is sourced from a plurality of electronic mobile devices traveling within a plurality of road segments in real-time (a person is capable of standing at an intersection or another point on the side of the road to observe traffic, weather, etc.); 
generating an origin/destination matrix for the partition based on the at least one probe origin point, at least one probe destination point, or the combination thereof entering or exiting the local region at the border (a matrix comprising data is a mathematical concept. Alternatively, the matrix may be mentally drafted resulting in the limitation falling into the mental processes category); 
calculating an estimated traffic flow for the plurality of road segments occurring within the local region of the road network graph of the partition based on the origin/destination matrix (calculating an estimated traffic flow is a mathematical concept and/or mental process. Additionally, a person is capable of reviewing and/or mentally considering a matrix and understanding what the estimated traffic flow may be); 
determining at least one road segment from among the plurality of road segments for which the estimated traffic flow differs by more than a difference threshold value from an observed traffic flow indicated by the probe data for the least one road segment (a person is capable of identifying a traffic jam); 
enabling a graphical user interface of a user equipment to indicate a detection of the traffic anomaly on the at least one road segment based on the difference (a person is able to physically or mentally a picture of where the traffic jam may be or to verbally indicate where a traffic anomaly occurs, for example) are steps that, under their broadest reasonable interpretation, cover certain methods of organizing human activity and a mental process (in conjunction with post-solutionary activity such as displaying the results of the data analysis)), and
displaying, at the graphical user interface, a prompt to calculate a route along the road network wherein the route avoids the traffic anomaly on the at least one road segment. 


Under Step 2A, Prong One, claims 1, 11, and 16 recite, in part, a method, an apparatus, and a computer readable memory. Other than reciting a processor and a memory, nothing in the claims precludes the steps from being directed toward methods of organizing human activity 

Under Step 2A, Prong 2, the “methods of organizing human activity” and/or the “mathematical concepts” judicial exception is not integrated into a practical application.  For example, claims 1, 11, and 16 recite the additional elements of a processor and a memory.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements of a processor and memory are not integrated into the claims as a whole, claims 1, 11, and 16 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 11, and 16 are not patent eligible. 

Dependent claims 2-10, 12-15, and 17-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-10, 12-15, and 17-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0066144 (hereinafter, “Lorenz”; previously of record) in view of U.S. Pub. No. 2015/0213055 (hereinafter, “Ballegeer”; previously of record).

Regarding claim 1, Lorenz discloses a computer-implemented method for detecting and avoiding a traffic anomaly within a plurality of navigable road segments of a road network graph of a digital map (see at least Fig. 4 and [0129]) comprising: 
…and the probe data is sourced from a plurality of electronic mobile devices traveling within the plurality of road segments in real time (see at least Fig. 1, Fig. 11, and [0028]-[0029]; mobile devices that are traveling within the road segments may be used to collect information such as temporal data, positional data, timing data, etc. (i.e., probe data));
… determining at least one road segment from among the plurality of road segments for which the estimated traffic flow differs by more than a difference threshold value from an observed traffic flow indicated by the probe data for the least one road segment (see at least Fig. 3 and [0038]; the traffic flow, indicated by probe data for a road segment, changes by a threshold amount); 
enabling a graphical user interface of a user equipment to indicate a detection of the traffic anomaly on the at least one road segment based on the difference (see at least Fig. 5 and [0174]; a user interface shows a warning of an upcoming weather or congestion event which is based on the threshold difference), and
displaying, at the graphical user interface (see at least Fig. 4 and [0173]; the user interface is a graphical user interface which allows user interaction/selection), a prompt to calculate a route along the road network wherein the route avoids the traffic anomaly on the at least one road segment (see at least Fig. 4, Fig. 5, Fig. 6, [0040], [0173], a graphical user interface capable of interacting with the user may calculate a route which routes around the affected region (i.e., the traffic anomaly) and may display the route in response to the driver enablement (i.e., user prompt)).  
However, Lorenz does not explicitly teach 
… processing probe data collected from a partition of a digital map to determine at least one probe origin point located on a border of the partition, at least one probe destination point located on the border of the partition, or a combination thereof, wherein the partition delineates a local region comprising a plurality of road segments of a road network graph of the digital map…; 
generating an origin/destination matrix for the partition based on the at least one probe origin point, at least one probe destination point, or the combination thereof entering or exiting the local region at the border; 
calculating an estimated traffic flow for the plurality of road segments occurring within the local region of the road network graph of the partition based on the origin/destination matrix….
Ballegeer, in the same field of endeavor, teaches
… processing probe data collected from a partition of a digital map to determine at least one probe origin point located on a border of the partition, at least one probe destination point located on the border of the partition, or a combination thereof, wherein the partition delineates a local region comprising a plurality of road segments of a road network graph of the digital map (see at least Fig. 5, [0028], and [0031]; the probe data is collected from an origin-destination segment which is within a region of a digital map, and the region may comprise a plurality of origin-destination pairs); 
generating an origin/destination matrix for the partition based on the at least one probe origin point, at least one probe destination point, or the combination thereof entering or exiting the local region at the border (see at least Fig. 4, Fig. 5, [0054], and [0068]; an origin/destination matrix is created using probe data and includes the count (i.e., traffic flow) though the segment); 
calculating an estimated traffic flow for the plurality of road segments occurring within the local region of the road network graph of the partition based on the origin/destination matrix… (see at least Fig. 4, [0033], [0054], and [0068]; the count (i.e., traffic  
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Lorenz with the teachings of Ballegeer in order to facilitate incorporating time dependence into origin-destination matrices when analyzing probe data; see at least Ballegeer at [0093]. 

Regarding claim 2, Lorenz discloses and Ballegeer teaches all of the limitations of claim 1. Additionally, Ballegeer teaches wherein the estimated traffic flow is calculated by processing the origin/destination matrix (see at least Fig. 4, [0033], [0054], and [0068]; the count (i.e., traffic flow) is determined within the origin-destination segment which is achieved via an origin/destination matrix) and map data associated with the plurality of road segments using a traffic assignment algorithm (see at least Fig. 3, Fig. 4, and [0062]; calculations (i.e., an algorithm) using the map data and origin/destination matrix are used to calculate traffic flow).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Lorenz with the teachings of Ballegeer in order to facilitate incorporating time dependence into origin-destination matrices when analyzing probe data; see at least Ballegeer at [0093]. 

Regarding claim 3, Lorenz discloses and Ballegeer teaches all of the limitations of claim 2. Additionally, Ballegeer discloses wherein the traffic assignment algorithm predicts an optimum traffic distribution over the plurality of road segments of the partition based on a traffic capacity data, free flow speed data, or a combination thereof for the plurality of road segments queried from the digital map (see at least Fig. 2 and [0094]-[0095]; traffic flow data, including traffic capacity and free flow speed data, for a plurality of road segments determined from a segmented digital map are used in the traffic assignment algorithm to predict optimum traffic distributions).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Lorenz with the teachings of Ballegeer in order to facilitate incorporating time dependence into origin-destination matrices when analyzing probe data; see at least Ballegeer at [0093]. 

Regarding claim 5, Lorenz discloses and Ballegeer teaches all of the limitations of claim 1. Additionally, Lorenz discloses determining that the traffic anomaly is a traffic congestion incident based on determining that the estimated traffic flow is greater than a traffic flow minimum and that the observed traffic flow is greater than a null threshold value and less than the estimated traffic flow by at least the difference threshold value (see at least Fig. 3, Fig. 7, [0038], [0039], [0063], and [0066]; the traffic anomaly is a traffic congestion event where the observed traffic flow is greater than a threshold value and less than an estimated historical value).

Regarding claim 6, Lorenz discloses and Ballegeer teaches all of the limitations of claim 5. Additionally, Lorenz discloses determining a severity level of the traffic congestion based on a magnitude of a difference between the estimated traffic flow and the observed traffic flow (see at least Fig. 3, [0102]; the severity level may of the congestion may be based on a magnitude of difference between the measured speed of traffic (i.e., observed traffic flow) and the expected speed of traffic (i.e., estimated traffic flow)).

Regarding claim 7, Lorenz discloses and Ballegeer teaches all of the limitations of claim 1. Additionally, Ballegeer teaches wherein the traffic anomaly is a detected anomaly of the digital map data for the partition based on designating the observed traffic flow as a ground truth value (see at least [0065]; the probe data used to determine traffic anomalies for a roadway includes the location information at which the probe data is acquired which makes it ground truth data).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Lorenz with the teachings of Ballegeer in order to facilitate incorporating time dependence into origin-destination matrices when analyzing probe data; see at least Ballegeer at [0093]. 

Regarding claim 8, Lorenz discloses and Ballegeer teaches all of the limitations of claim 1. Additionally, Lorenz discloses collecting the probe data across a plurality of time epochs (see at least [0027] and [0031]; time periods are used during the collection of probe data); and monitoring a temporal evolution of the traffic by calculating the estimated traffic flow and the observed traffic flow to detect the traffic anomaly over the plurality of time epochs (see at least [0027], [0031], [0080], and [0084]; the quantity parameter (i.e., traffic flow) decreases or increases with respect to time).

Regarding claim 9, Lorenz discloses and Ballegeer teaches all of the limitations of claim 1. Additionally, Lorenz discloses wherein the probe data is stratified according to a contextual attribute (see at least [0031] and [0062]; “the time periods may be in respect to different times of , and wherein the traffic anomaly is detected with respect to the contextual attribute (see at least Fig. 3, Fig. 7, [0038]; the threshold difference between expected and observed data may be based on probe data collected at specific time periods during certain days or time of the day and are used to determine a weather event or a congestion event (i.e., a traffic anomaly)).

Regarding claim 10, Lorenz discloses and Ballegeer teaches all of the limitations of claim 1. Additionally, Ballegeer teaches wherein the local region of the partition is created by partitioning the road network graph at one or more natural cuts (see at least [0032]; the origin-destination segments may be defined in any sort of natural manner, whether that mean zones of a city, virtual points on a tiled digital map, or any other form of natural segmentation).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Lorenz with the teachings of Ballegeer in order to facilitate incorporating time dependence into origin-destination matrices when analyzing probe data; see at least Ballegeer at [0093]. 

Regarding claim 11, Lorenz discloses an apparatus for detecting and avoiding a traffic anomaly within a plurality of navigable road segments of a road network graph of a digital map (see at least [0020]; weather event or congestion (i.e., traffic anomaly) is detected using an apparatus) comprising: 
at least one processor (see at least [0020]); and 
at least one memory including computer program code for one or more programs (see at least [0020]), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
		… and the probe data is sourced from a plurality of electronic mobile devices traveling within the plurality of road segments in real-time (see at least Fig. 1, Fig. 11, and [0028]-[0029]; mobile devices that are traveling within the road segments may be used to collect information such as temporal data, positional data, timing data, etc. (i.e., probe data));
… compare the estimated traffic flow to an observed traffic flow indicated by the probe data to detect a traffic anomaly on at least one road segment (see at least Fig. 3 and [0038]; the traffic flow, indicated by probe data for a road segment, changes by a threshold amount); 
enable a graphical user interface of a user equipment (see at least Fig. 4 and [0173]; the user interface is a graphical user interface which allows user interaction/selection)to indicate the detection of the traffic anomaly on the at least one road segment (see at least Fig. 5 and [0174]; a user interface shows a warning of an upcoming weather or congestion event which is based on the threshold difference), and
displaying, at the graphical user interface (see at least Fig. 4 and [0173]; the user interface is a graphical user interface which allows user interaction/selection), a prompt to calculate a route along the road network wherein the route avoids the traffic anomaly on the at least one road segment see at least Fig. 4, Fig. 5, Fig. 6, [0040], [0173], a graphical user interface capable of interacting with the user may calculate a route which routes around the affected region (i.e., the traffic anomaly) and may display the route in response to the driver enablement (i.e., user prompt)).
	However, Lorenz does not explicitly teach 
… generate an origin/destination matrix for a partition of a digital map based on at least one probe origin point located on a border of the partition, at least one probe destination point located on the border of the partition, or a combination thereof determined from probe data collected from the partition, wherein the partition delineates a local region comprising a plurality of road segments of a road network graph of the digital map;
calculate an estimated traffic flow for the plurality of road segments occurring within the local region of the road network graph of the partition based on the origin/destination matrix and map data associated with the plurality of road segments….
	Ballegeer, in the same field of endeavor, teaches
…generate an origin/destination matrix for a partition of a digital map based on at least one probe origin point located on a border of the partition (see at least Fig. 4, [0054], and [0068]; an origin/destination matrix is created using probe data and includes the count (i.e., traffic flow) though the segment), at least one probe destination point located on the border of the partition, or a combination thereof determined from probe data collected from the partition, wherein the partition delineates a local region comprising a plurality of road segments of a road network graph of the digital map (see at least [0028] and [0031]; the probe data is collected from an origin-destination segment which is within a region of a digital map, and the region may comprise a plurality of origin-destination pairs);
calculate an estimated traffic flow for the plurality of road segments occurring within the local region of the road network graph of the partition based on the origin/destination matrix and map data associated with the plurality of road segments… (see at least Fig. 4, [0033], [0054], and [0068]; the count (i.e., traffic flow) is determined within the origin-destination segment which is achieved via an origin/destination matrix). 
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Lorenz with the teachings of Ballegeer in order to facilitate incorporating time see at least Ballegeer at [0093]. 
Regarding claim 12, Lorenz discloses and Ballegeer teaches all of the limitations of claim 11. Additionally, Ballegeer teaches wherein the estimated traffic flow is calculated by processing the origin/destination matrix (see at least Fig. 4, [0033], [0054], and [0068]; the count (i.e., traffic flow) is determined within the origin-destination segment which is achieved via an origin/destination matrix) and the map data using a traffic assignment algorithm (see at least Fig. 3, Fig. 4, and [0062]; calculations (i.e., an algorithm) using the map data and origin/destination matrix are used to calculate traffic flow).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Lorenz with the teachings of Ballegeer in order to facilitate incorporating time dependence into origin-destination matrices when analyzing probe data; see at least Ballegeer at [0093]. 

Regarding claim 14, Lorenz discloses and Ballegeer teaches all of the claim limitations of claim 11. Additionally, Ballegeer teaches wherein the at least one road segment is determined from among the plurality of road segments (see at least [0028] and [0031]; the probe data is collected from an origin-destination segment which is within a region of a digital map, and the region may comprise a plurality of origin-destination pairs), wherein the estimated traffic flow for the at least one road segment differs according to a function of the estimated traffic flow and map data, a statistic analysis, a machine learning, or a combination thereof from the observed traffic flow for the at least one road segment (see at least Fig. 2 and [0094]-[0095]; traffic flow data, including traffic capacity and free flow speed data, for a plurality of road 
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Lorenz with the teachings of Ballegeer in order to facilitate incorporating time dependence into origin-destination matrices when analyzing probe data; see at least Ballegeer at [0093]. 

Regarding claim 15, Lorenz discloses and Ballegeer teaches all of the limitations of claim 14. Additionally, Lorenz discloses wherein the apparatus is further caused to: determine that the traffic anomaly is a traffic congestion incident based on determining that the estimated traffic flow is greater than a traffic flow minimum and that the observed traffic is greater than a null threshold value and less than the estimated traffic flow by at least the function of the estimated traffic flow and the map data, the statistical analysis, the machine learning, or the combination thereof  (see at least Fig. 3, Fig. 7, [0038], [0039], [0063], and [0066]; the traffic anomaly is a traffic congestion event where the observed traffic flow is greater than a threshold value and less than an estimated historical value).

Regarding claim 16, Lorenz discloses a non-transitory computer-readable storage medium for detecting and avoiding a traffic anomaly within a plurality of navigable road segments of a road network graph of a digital map, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (see at least Fig. 1 and [0129]): 
… and the probe data is sourced from a plurality of electronic mobile devices traveling within the plurality of road segments in real-time (see at least Fig. 1, Fig. 11, and [0028]-;
… comparing the estimated traffic flow to an observed traffic flow indicated by the probe data to detect a traffic anomaly on at least one road segment (see at least Fig. 3 and [0038]; the traffic flow, indicated by probe data for a road segment, changes by a threshold amount);
enabling a graphical user interface of a user equipment (see at least Fig. 4 and [0173]; the user interface is a graphical user interface which allows user interaction/selection) to indicate the detection of based on the traffic anomaly on the at least one road segment (see at least Fig. 5 and [0174]; a user interface shows a warning of an upcoming weather or congestion event which is based on the threshold difference), and 
displaying, at the graphical user interface (see at least Fig. 4 and [0173]; the user interface is a graphical user interface which allows user interaction/selection), a prompt to calculate a route along the road network, wherein the route avoids the traffic anomaly on the at least one road segment (see at least Fig. 4, Fig. 5, Fig. 6, [0040], [0173], a graphical user interface capable of interacting with the user may calculate a route which routes around the affected region (i.e., the traffic anomaly) and may display the route in response to the driver enablement (i.e., user prompt)).
	However, Lorenz does not explicitly teach 
… generating an origin/destination matrix for a partition of a digital map based on at least one probe origin point located on a border of the partition, at least one probe destination point located on the border of the partition, or a combination thereof determined from probe data collected from the partition, wherein the partition delineates a local region comprising a plurality of road segments of a road network graph of the digital map; 
calculating an estimated traffic flow for the plurality of road segments occurring within the local region of the road network graph of the partition based on the origin/destination matrix and map data associated with the plurality of road segments….
	Ballegeer, in the same field of endeavor, teaches
… generating an origin/destination matrix for a partition of a digital map based on at least one probe origin point located on a border of the partition (see at least Fig. 4, [0054], and [0068]; an origin/destination matrix is created using probe data and includes the count (i.e., traffic flow) though the segment), at least one probe destination point located on the border of the partition, or a combination thereof determined from probe data collected from the partition, wherein the partition delineates a local region comprising a plurality of road segments of a road network graph of the digital map (see at least [0028] and [0031]; the probe data is collected from an origin-destination segment which is within a region of a digital map, and the region may comprise a plurality of origin-destination pairs); 
calculating an estimated traffic flow for the plurality of road segments occurring within the local region of the road network graph of the partition based on the origin/destination matrix and map data associated with the plurality of road segments… (see at least Fig. 4, [0033], [0054], and [0068]; the count (i.e., traffic flow) is determined within the origin-destination segment which is achieved via an origin/destination matrix). 
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Lorenz with the teachings of Ballegeer in order to facilitate incorporating time see at least Ballegeer at [0093]. 

Regarding claim 17, Lorenz discloses and Ballegeer teaches all of the limitations of claim 16. Additionally, Ballegeer teaches wherein the estimated traffic flow is calculated by processing the origin/destination matrix  (see at least Fig. 4, [0033], [0054], and [0068]; the count (i.e., traffic flow) is determined within the origin-destination segment which is achieved via an origin/destination matrix) and the map data using a traffic assignment algorithm (see at least Fig. 3, Fig. 4, and [0062]; calculations (i.e., an algorithm) using the map data and origin/destination matrix are used to calculate traffic flow).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Lorenz with the teachings of Ballegeer in order to facilitate incorporating time dependence into origin-destination matrices when analyzing probe data; see at least Ballegeer at [0093]. 

Regarding claim 19, Lorenz discloses and Ballegeer teaches all of the claim limitations of claim 16. Additionally, Ballegeer teaches wherein the at least one road segment is determined from among the plurality of road segments (see at least [0028] and [0031]; the probe data is collected from an origin-destination segment which is within a region of a digital map, and the region may comprise a plurality of origin-destination pairs) and wherein the estimated traffic flow for the at least one road segment differs by more than a difference threshold value from the observed traffic flow for the at least one road segment (see at least Fig. 2 and [0094]-[0095]; traffic flow data, including traffic capacity and free flow speed data, for a plurality of 
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Lorenz with the teachings of Ballegeer in order to facilitate incorporating time dependence into origin-destination matrices when analyzing probe data; see at least Ballegeer at [0093]. 

Regarding claim 20, Lorenz discloses and Ballegeer teaches all of the limitations of claim 19. Additionally, Lorenz discloses wherein the apparatus is further caused to perform: determining that the traffic anomaly is a traffic congestion incident based on determining that the estimated traffic flow is greater than a traffic flow minimum and that the observed traffic is greater than a null threshold value and less than the estimated traffic flow by the difference threshold value (see at least Fig. 3, Fig. 7, [0038], [0039], [0063], and [0066]; the traffic anomaly is a traffic congestion event where the observed traffic flow is greater than a threshold value and less than an estimated historical value).

Claims 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz in view of Ballegeer in further view of U.S. 2016/0275787 (hereinafter, “Kesting”; previously of record).

Regarding claim 4, Lorenz discloses and Ballegeer teaches of the limitations of claim 1. However, the combination does not explicitly teach determining that the traffic anomaly is a road closure based on determining that the estimated traffic flow is greater than a traffic flow minimum and that the observed traffic flow is less than a null threshold value.
Kesting, in the same field of endeavor, teaches determining that the traffic anomaly is a road closure based on determining that the estimated traffic flow is greater than a traffic flow minimum and that the observed traffic flow is less than a null threshold value (see at least Fig. 1 and [0009]-[0010]).
One skilled in the art, before the time of filing, would be motivated to modify the Lorenz and Ballegeer combination with the teachings of Kesting in order to determine, using probe data, additional kinds of traffic anomalies such as road closures; see at least [0006]. 

Regarding claim 13, Lorenz discloses and Ballegeer teaches of the limitations of claim 11. However, the combination does not explicitly teach wherein the apparatus is further caused to: determine that the traffic anomaly is a road closure based on determining that the estimated traffic flow is greater than a traffic flow minimum and that the observed traffic flow is less than a null threshold value.
Kesting, in the same field of endeavor, teaches wherein the apparatus is further caused to: determine that the traffic anomaly is a road closure based on determining that the estimated traffic flow is greater than a traffic flow minimum and that the observed traffic flow is less than a null threshold value (see at least Fig. 1 and [0009]-[0010]).
One skilled in the art, before the time of filing, would be motivated to modify the Lorenz and Ballegeer combination with the teachings of Kesting in order to determine, using probe data, additional kinds of traffic anomalies such as road closures; see at least [0006]. 

Regarding claim 18, Lorenz discloses and Ballegeer teaches all of the limitations of claim 16. However, the combination does not explicitly teach wherein the apparatus is further caused to perform: determining that the traffic anomaly is a road closure based on determining that the estimated traffic flow is greater than a traffic flow minimum and that the observed traffic flow is less than a null threshold value.
Kesting, in the same field of endeavor, teaches wherein the apparatus is further caused to perform: determining that the traffic anomaly is a road closure based on determining that the estimated traffic flow is greater than a traffic flow minimum and that the observed traffic flow is less than a null threshold value (see at least Fig. 1 and [0009]-[0010]).
One skilled in the art, before the time of filing, would be motivated to modify the Lorenz and Ballegeer combination with the teachings of Kesting in order to determine, using probe data, additional kinds of traffic anomalies such as road closures; see at least [0006]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS E WORDEN/Primary Examiner, Art Unit 3663